DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 and and 30 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2004/0183040 (“Kvvon”).
Regarding claim 25, Kvvon discloses a butterfly valve comprising:
a body having a fluid conduit (see annotated figs. 1 and 3, below) and a gear platform (23), the gear platform supported on and over the fluid conduit, the gear platform configured to support a gear assembly (at least partially defined by 11, 31 and/or 41a) for actuating a valve disk (21a) between an open position (position illustrated in figs. 1 and 3) and a closed position (position where valve disk 21a is rotated to block fluid flow through pipe 1), the gear platform being cast as an integral part of the body; and
a gear box cover (12) defining an internal cavity, the internal cavity sized to house the gear assembly (see fig. 3), the gear box cover configured to be removably mounted to the gear platform (via bolts; see specification paragraph [0031]).


    PNG
    media_image1.png
    732
    1123
    media_image1.png
    Greyscale

Regarding claim 30, Kvvon discloses a butterfly valve comprising:
a body having a fluid conduit (see annotated figs. 1 and 3, above) and a gear platform (23), the gear platform supported on and over the fluid conduit;
a gear assembly (at least partially defined by 11, 31 and/or 41a) configured to actuate a valve disk (21a) between an open position (position illustrated in figs. 1 and 3) and a closed position (position where valve disk 21a is rotated to block fluid flow through pipe 1), the gear assembly supported on the gear platform; and
a gear box cover (12) defining an internal cavity (internal cavity of enclosure 12), the internal cavity sized to house the gear assembly, the gear box cover having an open side (side having holes through which gears 41a and 31 are received, or alternatively the top side, relative to the orientation of fig. 1, through which gear 11 is received) configured to receive the gear assembly into the internal cavity, the gear box cover configured to be removably mounted to the gear platform (via bolts; see specification paragraph [0031]).
Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by GB915197 (“Adams”). 
Regarding claim 29, Adams discloses a butterfly valve comprising:
a body having a fluid conduit (1) and a gear platform (18), the gear platform supported on and over the fluid conduit;
a gear assembly (gear assembly disposed within housing 19 at least partially defined by 34 and/or 41) configured to actuate a valve disk (“flap” 7) between an open position (position where valve disk 7 is rotated to allow flow through seat 4) and a closed position (position illustrated in fig. 2), the gear assembly supported on the gear platform; and
a gear box cover (19) defining an internal cavity (internal cavity of housing 19), the internal cavity sized to house the gear assembly (see fig. 1), the gear box cover configured to be mounted and unmounted from the gear platform while leaving the gear assembly supported on the gear platform (via bolts 21).
Allowable Subject Matter
Claims 1, 4-20, 24, 27 and 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 13 and 28, the closest prior art does not disclose or render obvious the butterfly valve, wherein the Scotch yoke actuator is cast with the first shaft, in combination with the remainder limitations of the claim. 
Regarding claim 27, the closest prior art discloses the butterfly comprising a limit switch in the internal cavity, such that the limit switch is activated by contact with the pin nut, shaft or disk; however, the closest prior art does not disclose or render obvious the butterfly valve, wherein the limit switch is activated by contact with the Scotch yoke actuator, in combination with the remainder limitations of the claim.
Claims 2, 4-12, 14-20 and 24 are allowed because they require all the limitations of an allowed base claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 25, 26, 29 and 30, Applicant’s amendment has overcome the rejection of record; however, per the amended claims, a new ground of rejection is necessitated by the amended claims, and Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Regarding claims 1, 13, 27 and 28, in light of Applicant’s arguments and current amendments, these claims, including dependents thereof, are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753